Appeal from the decree of the sitting Justice upon the finding of the Industrial Accident Commission.
The finding reads as follows: — “Based upon the information contained in the agreed statement as submitted it is found that the petitioner, Albert K. Jenkins, was, on November 28, 1923, ah employee of the Prout’s Neck Country Club and that he did, on said date, receive a personal injury by accident arising out of and in the course of his employment as alleged, and that he is therefore entitled to compensation.”.
The finding of the Commissioner shows that he found in the agreed statement that which justified him in concluding from the facts and inferences therefrom that petitioner should be awarded compensation; and although the evidence is slight, it seems sufficient to justify the Commissioner’s finding and that it should not be disturbed. Appeal dismissed. Decree affirmed, with costs.